Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 3-7, 10-12, 14, 15, 17, 26 have been canceled. Claims 1, 2, 8, 9, 13, 16, 18-25, 27-29 are pending. 
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 2, 8, 9, 13, 16, 18-25, 27-29, drawn to a method of reprogramming non-cancerous somatic cell into non-cancerous pluripotent cells.
Group II, claims 1, 2, 8, 9, 13, 16, 18-25, 27-29, drawn to a method of reprogramming non-cancerous somatic cell into cancerous pluripotent cells.
Group III, claims 1, 2, 8, 9, 13, 16, 18-25, 27-29, drawn to a method of reprogramming non-cancerous somatic cell into non-cancerous multipotent cells.

Group V, claims 1, 2, 8, 9, 13, 16, 18-25, 27-29, drawn to a method of reprogramming cancerous somatic cell into non-cancerous pluripotent cells.
Group VI, claims 1, 2, 8, 9, 13, 16, 18-25, 27-29, drawn to a method of reprogramming cancerous somatic cell into cancerous pluripotent cells.
Group VII, claims 1, 2, 8, 9, 13, 16, 18-25, 27-29, drawn to a method of reprogramming cancerous somatic cell into non-cancerous multipotent cells.
Group VIII, claims 1, 2, 8, 9, 13, 16, 18-25, 27-29, drawn to a method of reprogramming cancerous somatic cell into cancerous multipotent cells.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VIII lack unity of invention because even though the inventions of these groups require the technical feature of reprogramming differentiated cells into undifferentiated cells using an exosome, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ratajczak (Leukemia, 2006, Vol. 20, pg 847-856) who taught differentiating bone marrow mononuclear cells into pluripotent cells using exosomes (microvesicles) obtained from pluripotent cells. 
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Making undifferentiated cells that are non-pluripotent, multipotent cells using an exosome form any non-pluripotent, multipotent cell. The species are set forth in claim 2. Item a) encompasses any non-pluripotent, multipotent cells. item c) encompasses any mammalian or human cell; however, these items should be limited to multipotent or pluripotent cells to make sense. The specification contemplates making mesenchymal stem cells (pg 1, para 4).
Applicants must choose one species undifferentiated cells by the method and used to make the exosome. 
If applicants choose any group that relates to a non-pluripotent, multipotent cell, applicants must choose one species disclosed in the specification as the undifferentiated cells that are non-pluripotent, multipotent cells made and used to make the exosome. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, all of the claims are generic. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632